UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53601 TRUNITY HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 87-0496850 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1 New Hampshire Avenue, Suite 125, Portsmouth, NH 03801 (Address of principal executive offices) (Zip Code) (866) 723-4114 (Registrant’s telephone number, including area code) 230 Commerce Way, Portsmouth, New Hampshire (Former address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 25, 2014 Common Stock, $.0001 par value per share DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results Of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II — OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 Exhibit Index 32 2 PART I— FINANCIAL INFORMATION Item 1.Financial Statements TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Prepaid expenses and other assets Total current assets Property and equipment Fixtures and equipment Less accumulated depreciation ) ) Total property and equipment, net Capitalized software development costs Costs incurred Less accumulated amortization ) ) Total capitalized software development costs, net Other assets Debt issuance costs and other assets TOTAL ASSETS $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued interest and other liabilities Debentures Series A, B, C, and D,carrying value Notes payable – related parties Convertible note payable, carrying value — Deferred revenue Total current liabilities Long-term liabilities Deferred rent, long-term portion — Total long-term liabilities — Total liabilities Commitments and Contingencies STOCKHOLDERS’ (DEFICIT) EQUITY Preferred stock, $0.0001 par value - 50,000,000 shares authorized; None issued and outstanding — — Common stock, $0.0001 par value - 200,000,000 shares authorized; 54,665,631 and 46,697,891 shares issued and outstanding, respectively Additional paid-in capital Other comprehensive loss Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY $ $ The accompanying Notes are an integral part of the Unaudited Condensed Consolidated Financial Statements. 3 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross Profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other Expense: Interest expense, net ) Loss on debt extinguishment ) — ) — Net Loss ) Other Comprehensive Gain, Net of Tax: Foreign currency translation adjustments Comprehensive Loss $ ) $ ) $ ) $ ) Net Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares - Basic and Diluted The accompanying Notes are an integral part of the Unaudited Condensed Consolidated Financial Statements. 4 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statement of Changes in Stockholders’ Deficit (Unaudited) Common Stock Additional Paid-in Accumulated Other Comprehensive Retained Total
